DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "45" and "46" have both been used to designate the trimming.  See p. 6, line 1, p. 8, line 6, and p. 10, lines 20-21. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 objected to because of the following informalities:  
In claim 7, the phrase “is comprises a vent” is unclear.  Please delete the term “is” such that the claim recites “comprises a vent.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 3, the claim recites the limitation “the guide gear bracket baffle” in line 10.  There is insufficient antecedent basis for this limitation. 
Claim 4 recites the limitation a "second motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a “first motor” has not been previously recited in claim 4 or the claims it depends from. 
In claim 4, it is also unclear what is meant by “arc discharge bracket claiming device.” Thus, this term is construed as simply meaning “clamping device.” Clarification is requested.
In addition, the term “high voltage pack” in claim 4 is a relative term which renders the claim indefinite. The term “high voltage pack” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 5 recites the limitations “the guide track bracket”, “the guide bracket” and "the ashtray baffle" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the sealing mechanism" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 also recites the limitation a "third printed circuit board" in line 3.  There is insufficient antecedent basis for this limitation in the claim because a “first printed circuit board” and “second printed circuit board” have not been previously recited in claim 6 or claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 107692324).
Regarding claim 1, Han discloses an integrated cigarette filter, i.e. a dust-free cigarette purifying cigarette lighter for preventing flying ash and cigarettes, and also preventing the surrounding environment from being contaminated by smoke (translation, p.1, lines 38-40), comprising:
an upper casing 3 and a lower casing 1, wherein a trimming 11 is disposed between the upper casing 3 and the lower casing 1 (press plate 11 is provided between the upper and lower casing, Figs. 1 and 5, p.3, lines 27-29); 
wherein the upper casing 3 and the lower casing 1 are connected with snap-fasteners (the upper casing comprises a pair of inserting jaws 12 and the lower casing comprises a pair of notches 2a corresponding to the inserting jaws 12, p.3, lines 25-35);
a smoke-collecting hood 7 snapped onto the upper casing 3, wherein the hood 7 is detachably snapped onto the upper casing (Fig, 1, p.2, lines 57-60). It would be obvious to detachably snap the hood onto the upper casing since Han teaches the use of reversable snap-fasteners in other parts of the device and using such fasteners would lead to easier assembly and disassembly (p.3, lines 25-35);    
an inlet ventilator 8 over hood 7 that can be pivoted over hood or out of the way (p.3, lines 8-14), wherein the inlet ventilator 8 is fixed to the upper casing with screws and snap-fasteners (cover 8 is 
a smoking device 10 arranged inside the upper casing 3 (ignition head 10 is positioned within upper casing 3, Fig. 1, p, 3, line 26); and
a purification device 15 arranged inside lower casing 1 (negative ion generator 15 is a purification device arranged within lower casing 1, Fig.1, p.2, lines 44-45).

Regarding claim 2, Han teaches a smoking device comprising an ashtray (soot cover 8, for collecting soot or ash generated after the cigarette is burned, and bottom wall 2 within the soot cover, form an ashtray, Fig. 1, P. 2, lines 37-39), 
a cigarette holder 9 above the ashtray (clamping claws 9 grip the cigarette when inserted into insertion hole 7a, Fig. 1, p.2, lines 61-64.), and 
a cigarette lighter 10 inside the ashtray (ignition head 10 of a cigarette lighter positioned within the soot cover 8, i.e. ashtray, Fig. 1, p. 1, lines 52-54).

With respect to claim 5, Han discloses an ashtray attached to the upper casing 3, wherein the upper end of the ashtray 8 is fixed to a bracket 4, and the bottom end of the ashtray 8 is fixed to a bracket 2 (See Fig. 1, top end of soot cover 8 is fixed to bracket 4 and lower end of soot cover 8 is fixed to a channel within base/bracket 2). It would be obvious to use screws or other means of attachment to attach the ashtray to the upper casing the ashtray since Han teaches “fixed” attachment points and the use of pins for various attachment points in the device (See for example, p.3, lines 7-14).



Regarding claim 11, Han teaches an upper casing and a lower casing wherein the upper casing comprises a male connector portion (pair of inserting jaws 12) and the lower casing comprises a female connector portion (a pair of notches 2a corresponding to the inserting jaws 12), p. 3, lines 25-30. The attachment is reversible as described on page 4, lines 10-14 of the translation. 

With respect to claim 12, Han teaches a power/control button 20 on lower casing (Fig 2).  It would be obvious to modify the position of the power button based on the design of the device and position where it can best be seen and accessed.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 107692324) in view of Schafer (US 5,388,595).  


    PNG
    media_image1.png
    467
    633
    media_image1.png
    Greyscale

However, Schafer teaches a second-hand smoke filtering device including a cigarette lighter (igniter 24) coupled to a rotary screw (worm gear 26) and a guide bracket (see annotated Fig. 6) and a second motor (28), wherein the guide bracket is provided with a nut sleeve section and a guide bracket baffle section (see annotated Fig. 6), the baffle including an igniter 24.  Schafer discloses a clamping device 42 (cigarette fitting 42, Figure 10, column 5, lines 50-60). Although the clamping device is not positioned on the guide bracket baffle, it would be obvious to modify the position of the clamping device so that the cigarette could be moved closer or farther away from the igniter. In KSR, the Supreme Court explained, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability.” KSR Int'l Co. v. .  

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (CN 107692324) in view of Prog (US 2018/0116276).  
Regarding claim 6, Han teaches the integrated cigarette filter as claimed in claim 1, having a negative ion generator 15 (Fig.1, p.2, lines 44-47) and a trimming provided on the sealing mechanism fastened to the lower casing (unlabeled connecting piece provided between upper casing 3 and lower casing 1, Fig. 1), but fails to teach wherein the purification device comprises a fan, a filter unit above the fan and a negative ion generator below the fan and a battery, as well as a third printed circuit board having a switch, wherein: the filter unit is furnished inside the sealing mechanism; the fan is below the sealing mechanism and is screwed onto the lower casing; a top end of the negative ion generator and a top end of the battery are screwed to the fan, and a bottom end of the negative ion generator and a bottom end of the battery to the third printed circuit board are screwed to a bottom end of the lower casing.   
However, Prog teaches a device for filtering smoke from a cigarette having a purification device arranged inside a lower casing (including a fan 104, a filter 194, a PC board 130, and a battery 132. Further, as disclosed in [0062], Prog discloses the use of power switches in the integrated cigarette filter. 
Filter unit 192 is sealed from the outside by sealing mechanism 140A (valve 140A seals the area below the valve which contains filter 192 as shown in Fig. 1 and described in [0038].). Fan 138 is below the sealing mechanism 140A and is screwed to lower casing via screws (Fig. 4, [0060]).
n re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Further, it would be obvious modify the teachings of Han to include the fan, filter unit and printed circuit board as in Prog, in order to further filter smoke and odor from the cigarette. Prog, [0003]. 

Regarding claim 7, Han as modified by Prog in claim 6 teaches a top end of the negative ion generator and a top end of the battery are screwed to the fan.  Prog teaches that fan element 138 can be facing towards vent openings in the lower housing fan cover 124 such that filtered second smoke can exit through the vent openings in the lower housing. Han also notes that the vent can be located in other regions of system 100A to allow for the filtered smoke to enter the surrounding environment via different exit openings. (Fig. 4, para 44, vent not labeled but shown attached to part 102).  Thus, it would be obvious for the part of the lower casing that corresponds to an outlet of the fan comprises an air outlet, and wherein a top of the negative ion generator is adjacent to the vent to release the purified air.  

100A) and the activated carbon filter 192 causes contaminants and unwanted organic compounds to stick to the activated carbon such that the remaining second smoke passing through the filter can be purified and ultimately exited (e.g., propelled outward) through a fan element 138 (Fig. 1, [0034]-[0035]).

Allowable Subject Matter

Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyre (U.S. Patent No. 5,598,853) discloses an ignition and filtering device for a cigarette.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY KARNEY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.T./Examiner, Art Unit 1747

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747